                             UNITED STATES DISTRICT COURT
                          IN THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

 Kenneth Woodrow Johnson, Jr.,                      C.A. No. 4:17-cv-03355-RBH

                         Plaintiff,

    vs.                                           CONSENT ORDER SUBSTITUTING
                                                JENNIFER VOGEL AS THE PLAINTIFF
 Biak L. Thang and Swift Transportation
 Co. of AZ, LLC,

                         Defendants.

          IT APPEARING to the Court that, upon motion of the Plaintiff and with the consent of the

Defendants, Plaintiff’s Motion to Substitute Jennifer Vogel, as the Personal Representative for the

Estate of Kenneth Woodrow Johnson, Jr., as the Plaintiff should be granted pursuant to Fed. R. Civ.

P. 25.

          Plaintiff Kenneth Woodrow Johnson, Jr. died on June 6, 2019, which is unrelated to the

present action. Jennifer Vogel was appointed as the Personal Representative for the Estate of Kenneth

Woodrow Johnson, Jr. on July 22, 2019 by the Marion County Probate Court. It appears that Jennifer

Vogel has been duly appointed by the appropriate Court and is the proper individual to move forward

on behalf of Kenneth Woodrow Johnson, Jr.’s Estate in the present matter.

          By agreement of the parties, Defendants hereby consent to the entry of an order granting

Plaintiff’s motion. Plaintiff shall file a Second Amended Complaint substituting Jennifer Vogel,

as the Personal Representative for the Estate of Kenneth Woodrow Johnson, Jr., as the Plaintiff

pursuant to Fed. R. Civ. 25 within 15 days of this Order.

          With the consent of the Defendants, it is hereby ORDERED that Plaintiff shall file an

Amended Complaint substituting Jennifer Vogel, as the Personal Representative for the Estate of
Kenneth Woodrow Johnson, Jr., as the Plaintiff pursuant to Fed. R. Civ. 25 within 15 days of this

Order

August 16, 2019                                            s/R. Bryan Harwell
Florence, South Carolina                                   R. Bryan Harwell
                                                           Chief United States District Judge

WE SO MOVE:

CHAPPELL, SMITH & ARDEN


s/ Jacob D. Born
Jacob D. Born
2801 Devine Street, Suite 300
Columbia, SC 29205
(803) 929-3600
(803) 929-3604 – fax
jborn@csa-law.com

ATTORNEYS FOR THE PLAINTIFF



WE SO CONSENT:

Moseley Marcinak Law Group, LLP


s/ Robert Moseley
Robert Moseley
P.O. Box 26148
Greenville, SC 29616
(864) 380-5339
rob.moseley@momarlaw.com

ATTORNEY FOR THE DEFENDANTS
